UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
PANTELIS CHRYSAFIS, BETTY S.                              :
COHEN, BRANDIE LACASSE, MUDAN                             :
SHI, FENG ZHOU, and RENT                                  :
STABILIZATION ASSOCIATION OF NYC, :
INC.,                                                     :
                                                          :
         Plaintiffs,                                      :
                                                          :
         -against-                                        :
                                                          :
LAWRENCE K. MARKS, in his official                        :
capacity as Chief Administrative Judge of the :                     21-cv-2516
                                                              No. ______________
Courts of New York State, ADRIAN H.                       :
                                                              COMPLAINT
ANDERSON, in his official capacity as Sheriff :
of Dutchess County, New York, JAMES                       :
                                                              JURY TRIAL DEMANDED
DZURENDA, in his official capacity as                     :
Sheriff of Nassau County, New York, JOSEPH :
FUCITO, in his official capacity as Sheriff of :
New York City, New York, MARGARET                         :
GARNETT, in her official capacity as                      :
Commissioner of the New York City                         :
Department of Investigation, and CAROLINE :
TANG-ALEJANDRO, in her official capacity :
as Director, Bureau of Marshals, New York                 :
City Department of Investigation,                         :
                                                          :
         Defendants.                                      :
----------------------------------------------------------x

        Plaintiffs Pantelis Chrysafis, Betty S. Cohen, Brandie LaCasse, Mudan Shi, and Feng

Zhou (collectively, the “Property-Owner Plaintiffs”) and Rent Stabilization Association of NYC,

Inc. (“RSA,” together with the Property-Owner Plaintiffs, “Plaintiffs”), by and through their

attorneys, Gibson, Dunn & Crutcher LLP, for their Complaint against Defendants Lawrence K.

Marks, in his official capacity as Chief Administrative Judge of the Courts of New York State,

Adrian H. Anderson, in his official capacity as Sheriff of Dutchess County, New York, James

Dzurenda, in his official capacity as Sheriff of Nassau County, New York, Joseph Fucito, in his

official capacity as Sheriff of New York City, New York, Margaret Garnett, in her official
capacity as Commissioner of the New York City Department of Investigation, and Caroline

Tang-Alejandro, in her official capacity as Director, Bureau of Marshals, New York City

Department of Investigation, allege as follows:

                                  NATURE OF THE ACTION

        1.      This case challenges the constitutionality of New York State’s COVID-19

Emergency Eviction and Foreclosure Prevention Act of 2020 (“CEEFPA”) (attached hereto as

Exhibit A), as extended on May 4 (attached hereto as Exhibit B). This latest extension of the

State’s eviction moratorium (the “CEEFPA Extension”) stretches what State legislators

originally sought to justify as a temporary pause on evictions during the height of the COVID-19

pandemic into an almost year-and-a-half long period during which thousands of the State’s small

property owners, including the Property-Owner Plaintiffs here, have been pushed to the brink of

disaster. 1 CEEFPA has trampled on their constitutional rights, denied owners any benefit from

their property, and freed tenants from any consequence for refusing to pay their rent, giving them

carte blanche to overstay the expiration of their leases—even if their nonpayment or lease

expiration began before the pandemic.

        2.      Rather than let CEEFPA expire on May 1, 2021 in the face of its many

constitutional defects, the crushing economic effects on property owners, and the more targeted

assistance to tenants—including eviction restrictions—that is now available through the State’s

recent implementation of a federal rent relief program, the State Legislature extended CEEFPA

whole hog through at least August 31, 2021. There is simply no legal, economic, or health

rationale for the extension of this blanket eviction moratorium. The notion that tenants can


 1
     Also suing here is the Rent Stabilization Association (“RSA”), many of whose 25,000
     members are also small property owners struggling to survive during this continuing eviction
     moratorium.


                                                  2
insulate themselves indefinitely simply by submitting a vague, standardless, and unchallengeable

“Hardship Declaration,” was problematic enough to begin with. Now, it is downright

unconscionable.

       3.      Indeed, the CEEFPA Extension comes just as New York is otherwise returning to

normal life, with Governor Cuomo declaring that the entire State will reopen later this month as

more and more of the State’s citizens are vaccinated. See Chris Sommerfeldt and Dennis

Slattery, Cuomo Says New York on Track for Major Reopening, Lifting of COVID Capacity

Limits by Mid-May, N.Y. DAILY NEWS (May 3, 2021), https://tinyurl.com/9esz4d4x. And many

New York courts, for their part, have resumed in-person operations Statewide, including for non-

essential matters and jury trials. That CEEFPA has now been extended, without any tailoring to

address this current reality on the ground, has only compounded its unconstitutionality and

irrationality. It is time to end this governmental overreach.

       4.      CEEFPA, and specifically its Part A, tramples on Plaintiffs’ constitutional rights

in at least four significant, separate ways: First, it impermissibly compels property owners to

disseminate government messages with which they disagree, in violation of their rights under the

First Amendment and the New York State Constitution. Property owners are compelled to

distribute “Hardship Declaration” forms drafted by the government to their tenants, a copy of

which is attached hereto as Exhibit C. In these forms, tenants are invited to avail themselves of

the eviction moratorium merely by checking a box asserting, inter alia, that the tenant is

“experiencing financial hardship” and therefore “unable to pay” the rent owed due to COVID-19,

or that vacating the premises would pose a “significant health risk.” CEEFPA Part A § 1(4).

Landlords must also provide tenants with a government-curated “list of . . . legal service

providers” who are available to assist the tenants in seeking to avoid eviction. Id. § 3. Landlords




                                                 3
are required to pay for the printing and mailing of these lists and forms, and to arrange and pay

for the translation of the forms into certain languages spoken by their tenants. Id. In essence, the

State is forcing property owners to speak in support of a government eviction moratorium

program with which they disagree and to recommend specific legal organizations whose aim and

advice are squarely adverse to landlords’ interests. This is unconstitutional compelled speech.

       5.      Second, CEEFPA Part A is void for vagueness under the federal and state Due

Process clauses. It enables tenants to foreclose eviction and forsake their rental obligations by

declaring “hardship” based on undefined “[s]ignificant loss of household income,” “[i]ncrease in

necessary out-of-pocket expenses,” or “[o]ther circumstances” purportedly related to the

COVID-19 pandemic, among other vague categories. Id. § 4. The statute thus fails to give

property owners notice of the circumstances under which tenants will be exempted from state-

law eviction remedies and no realistic means of predictable implementation. Furthermore, the

statute does not even require that tenants identify the category of “financial hardship” that they

assert applies to them. Id. All of this authorizes and encourages arbitrary and discriminatory

enforcement, by failing to provide any standard that can be objectively applied to determine

compliance.

       6.      Third, Part A of CEEFPA violates property owners’ procedural due process rights

under the federal and state Due Process clauses by providing them with no way to challenge or

verify tenants’ declarations of hardship, which automatically bar or stay eviction proceedings.

Id. §§ 4, 6. Property owners are blocked from exercising their rights by nothing more than

tenants’ say-so. The Hardship Declaration is thus a recipe and opportunity for abuse.

       7.      Fourth, CEEFPA Part A violates Plaintiffs’ First Amendment right to petition

(and its state corollary), which has long been interpreted to protect access to the courts. By




                                                 4
categorically barring the filing and prosecution of summary eviction proceedings until at least

August 31, 2021 in almost all cases in which a tenant submits a Hardship Declaration, CEEFPA

tramples on property owners’ rights to obtain redress through the courts.

        8.      Plaintiffs seek a declaration that CEEFPA Part A is unconstitutional and

preliminary and permanent injunctive relief barring its further implementation and enforcement.

        9.    The State’s first eviction moratorium, imposed via Executive Order on March 20,

2020, barred the “enforcement” of evictions of residential and commercial tenants. On May 7,

2020, in a second Executive Order, the State went a step further and barred the initiation of new

proceedings, in addition to prohibiting the enforcement of evictions. This second iteration and a

subsequent law continued the moratorium on evictions applied to tenants facing a “financial

hardship” due to or during COVID-19.

        10. On December 28, 2020, the State took its most sweeping action yet, enacting

CEEFPA. In addition to compelling landlords to disseminate the Hardship Declarations

prescribed by the State, CEEFPA imposed a blanket stay on nearly all summary proceedings,

new or pending, staying all eviction proceedings until at least May 1, 2021, if tenants provided a

Hardship Declaration in the form set out in the law. 2



 2
     In response to CEEFPA’s December 2020 enactment, the Property-Owner Plaintiffs brought
     an action in this District on February 24, 2021, challenging the statute’s constitutionality and
     naming New York Attorney General Letitia James as a defendant. See Chrysafis v. James,
     No. 2:21-cv-00998 (E.D.N.Y.) (“Chrysafis I”). Judge Feuerstein, assigned to the case,
     observed during a preliminary injunction hearing that CEEFPA’s mandate requiring
     landlords to send Hardship Declarations to tenants “puts an additional burden on the
     [landlord] plaintiff[s],” and she further noted that she was “not seeing why they should have
     the burden of notifying their tenants.” Chrysafis I, Dkt. 29-1 at 10:4–8. She added that “the
     government should be the one to approach these individuals and give them an opportunity to
     explain why they should not be penalized for not paying their rent or some other reason,” and
     that “there is no manner included that permits a review of checking off a box without any
     explanation or documentation.” Id. at 10:9–20. After Judge Feuerstein’s tragic death, that
                                                                               (Cont’d on next page)

                                                  5
       11. As of late April 2021, nearly 30,000 tenants in New York City alone had reportedly

submitted Hardship Declarations pursuant to CEEFPA’s provisions in pending cases, thereby

blocking property owners from obtaining warrants of eviction for nonpayment or other violations

of the terms of their leases, and tenants reportedly submitted 5,800 of those Hardship

Declarations proactively to prevent cases from being commenced. See Emma Whitford, NY Bill

Would Extend Eviction Protections Through August, LAW360 (Apr. 26, 2021),

https://www.nysenate.gov/newsroom/in-the-news/brian-kavanagh/law360-ny-bill-would-extend-

eviction-protections-through-august. And since mid-March 2020, only nine court-mandated

residential evictions have taken place—largely in November and December before CEEFPA’s

passage. See id. Meanwhile, the Property-Owner Plaintiffs, RSA’s members, and many small

landlords throughout the State have had their personal lives and finances decimated by the

inability to remove nonpaying or holdover tenants, many of whom stopped paying rent or whose

leases expired even before the pandemic began. Even where property owners need to move into

their own home in order not to themselves become homeless, they cannot.

       12. On May 4, 2021, Governor Cuomo signed the CEEFPA Extension into law, which

retroactively extended CEEFPA’s stay of eviction proceedings until “at least” August 31, 2021,

but otherwise left the law unchanged. The constitutional and economic harms caused by

CEEFPA have only been exacerbated by this extension. In many cases, landlords have already

suffered a year or more of not being able to pursue their rights against tenants who refuse to




   case was reassigned and, then, dismissed on grounds unrelated to the merits of the dispute—
   the court found that the Attorney General was not a proper party defendant—thereby
   mooting the preliminary injunction motion. Chrysafis I, Dkt. 34. Plaintiffs now correct that
   technical defect, naming several proper defendants responsible for enforcing the statute.
   Plaintiffs (and other property owners) continue to suffer under CEEFPA’s burdensome and
   unconstitutional provisions.


                                                 6
comply with their lease obligations. With CEEFPA’s eviction moratorium now extended for

another four months, and many property owners consequently not receiving rental income,

numerous property owners may not be able to pay their mortgages or otherwise meet their

financial obligations, leading to the loss of their properties and other irreparable harms.

       13. Plaintiffs here are five small property owners whose tenants have refused to pay rent

for extended periods—often starting before COVID-19 began; whose tenants refuse to move out

even though their leases have expired; and/or whose tenants are subject to eviction orders that

cannot now be enforced because of CEEFPA, together with a residential housing industry trade

association. Each of the Property-Owner Plaintiffs and many of RSA’s members are suffering

constitutional and other irreparable harms because of CEEFPA’s provisions:

   •   Plaintiff Pantelis Chrysafis is the owner of a single-family home in Garden City, New
       York, which he currently rents out to tenants. In early 2019, Chrysafis decided to try to
       sell the property, and he informed the tenants that they would have a number of months
       to find a suitable, alternative place to live. The tenants simply stopped paying rent as a
       result. In the spring of 2019—well before the COVID-19 pandemic—Chrysafis was
       forced to hire an attorney to seek back rent. The parties temporarily settled, but his
       tenants failed to pay timely rent again in December 2019 and January 2020. In February
       2020, Chrysafis obtained a judgment against his tenants as well as a warrant of eviction
       ordering the tenants to vacate by April 1, 2020. Chrysafis’s tenants nevertheless remain
       in the home because of the eviction moratoria. They have not paid rent for almost a year
       and a half, totaling more than $80,000. Chrysafis has been forced to borrow money from
       his elderly parents to stay afloat. His inability to collect rental income, while still having
       significant costs of his own, has caused unending strife within his own family. Forcing
       Chrysafis to provide the Hardship Declaration to his tenants will in essence invite his
       tenants to continue to refuse to pay rent. And his tenants will certainly avail themselves
       of the vagueness of the Hardship Declaration form to assert financial hardship. But the
       timeline makes clear that his tenants’ failure to pay has nothing to do with COVID-19,
       and Chrysafis will have absolutely no way to contest his tenants’ claims.

   •   Plaintiff Betty S. Cohen is the owner of a single co-op unit in Brooklyn, New York,
       which she currently rents out to a tenant. Cohen is retired. The rental income from the
       co-op is her primary source of financial support, together with Social Security payments.
       Starting in March 2020, the tenant stopped paying rent. Despite Cohen sending him a
       monthly statement of arrears and notifying him of her desperate need for the rent, the
       tenant has been living in the co-op rent-free for more than a year. Cohen sent a notice of
       late payment, and initiated an eviction proceeding in September 2020. But CEEFPA has


                                                  7
    barred Cohen from taking any meaningful action to evict the tenant, reclaim her property,
    or recoup unpaid rent. The tenant’s annual lease expired in December 2020. On
    February 4, 2021, the tenant submitted what purports to be a Hardship Declaration form,
    checking the box for financial hardship. Cohen has no opportunity to contest his
    submission or receive clarification as to which category of financial hardship he claims
    applies. If the form is valid, she will not be able to evict her tenant, despite his non-
    payment and the expiration of his lease, because the tenant’s submission of a declaration
    form stays her case until August 31, 2021. The tenant currently owes Cohen over
    $21,000 in unpaid rent, and that amount goes up each month with Cohen unable to act at
    all until the end of August.

•   Plaintiff Brandie LaCasse is a retired military veteran. She is a single mother who owns
    and manages six properties in New York. She has a service-connected disability, which
    has resulted in her being immunocompromised. LaCasse decided to sell one of her
    properties, a single family house in Rhinebeck, New York, in November 2020.
    Accordingly, she served the tenants with a notice of nonrenewal pursuant to the terms of
    the lease. The tenants stopped paying rent in response and have refused to vacate the
    property despite the fact that the lease’s term has concluded. LaCasse filed a holdover
    proceeding against the tenants in December 2020, which was immediately dismissed as a
    result of CEEFPA. Immediately thereafter, her tenants completed a Hardship Declaration
    form, claiming hardship in connection with their need for childcare. But there is no
    indication that the tenants’ childcare situation has been affected by COVID-19, as one
    tenant continues to work while the other continues to stay home, as they did pre-
    pandemic. The tenants have violated numerous terms of the lease, causing significant
    damage to the property and resulting in multiple police calls in response to their conduct.
    Yet the mere submission of the declaration form—containing claims that LaCasse has no
    way to rebut or challenge—has barred her from taking any action to re-file suit to evict
    the tenants until August 31, 2021. To make matters worse, because of a February 2021
    personal dispute, LaCasse’s fiancé has recently asked her and her daughter to move out
    of his home, in which they are currently staying. Because LaCasse has mortgages on
    several of her properties, she has been unable to secure a loan to purchase a property for
    her personal use. She hoped to move into the Rhinebeck property—the only one of her
    properties in which the occupants’ lease has expired—but the tenants still refuse to leave.
    As a result, LaCasse and her daughter been forced to remain in her fiancé’s home despite
    his requests that LaCasse find a new place to live. To make up for her lost rental income
    and cover her financial obligations, LaCasse has been forced to take a new job, despite
    her immunocompromised status, increasing her risk of getting infected with COVID-19.
    The eviction moratorium is literally compelling her to risk her life in order to make ends
    meet. If LaCasse continues not to be able to collect rent, she may have no choice but to
    take yet another job, which will only increase the risk to her health and the possibility
    that she will get infected.

•   Plaintiffs Mudan Shi and Feng Zhou (wife and husband) own a single-family home in
    Staten Island, New York, which they currently rent out to tenants. The rental income
    from the house helps cover their own rent obligations for their leased family home, which
    Shi and Zhou live in with their two young children and their three elderly parents. Shi


                                             8
       and Zhou were able to purchase the Staten Island home a few years ago, after working
       hard for many years and scrupulously saving. Starting in the spring of 2019—almost a
       year before the pandemic—the tenants stopped paying rent. Shi and Zhou are now owed
       $57,600 in back rent, and without the rental income from the home they are financially
       strapped trying to keep up with the monthly expenses on the house and the rent for the
       home they live in with their family. They commenced a nonpayment action on October
       31, 2019—well before the coronavirus pandemic—and obtained a judgment. But before
       the judgment could be enforced, the proceeding was stayed due to the eviction moratoria,
       and that has continued due to CEEFPA. Even though their tenants’ lease has expired and
       the tenants have not paid rent for three quarters of the term, Shi and Zhou cannot move
       their own family into the house. Forcing them to provide the Hardship Declaration form
       to their tenants effectively invites the tenants to continue to live in the property without
       paying rent. And their tenants will certainly avail themselves of the vague hardship
       categories of the declaration form to assert hardship. The tenants’ failure to pay is
       completely unrelated to COVID-19, yet Shi and Zhou would have absolutely no viable
       path forward to evict the tenants or even contest their tenants’ claims.

   •   Plaintiff RSA is a trade association dedicated to preserving and serving the interest of the
       residential housing industry in New York City. RSA’s 25,000 members, most of whom
       own residential properties in the City, are being crushed by CEEFPA’s burdensome
       restrictions. They have reported that tenants across the State have refused to pay rent,
       breached their leases, or overstayed their lease terms, and the owners have no redress.
       RSA’s ethnically and socioeconomically diverse members have poured their earnings,
       savings, and sweat equity into purchasing and maintaining their properties. To countless
       RSA members, their properties serve as their main source of income, a cherished family
       asset, or a retirement fund. With the extension of CEEFPA, RSA’s members are
       despondent, with some on the brink of financial ruin and at risk of losing their properties
       because they have not received rent for a full year and are struggling to cover their own
       ongoing monthly expenses. RSA’s members are also suffering the effects of each of
       CEEFPA’s unconstitutional provisions. Many RSA members have been or will be forced
       to send tenants Hardship Declarations and legal service provider information with which
       they disagree and that are detrimental to their interests. At the same time, CEEFPA fails
       to provide any opportunity for RSA members to challenge tenants’ vague and
       discretionary assertions of hardship and blocks their access to the courts.

       14.     Plaintiffs therefore bring this action challenging the constitutionality of Part A of

CEEFPA on these many grounds. They seek a declaration that CEEFPA Part A is

unconstitutional, and they further seek preliminary and permanent injunctive relief barring the

State from further implementing or enforcing CEEFPA Part A in its entirety.




                                                 9
                                            PARTIES

        15.     Plaintiff Pantelis Chrysafis is the owner of a single-family home in Garden City,

New York, which he currently rents out to tenants.

        16.     Plaintiff Betty S. Cohen is the owner of a single co-op unit in Brooklyn, New

York, which she currently rents out to a tenant.

        17.     Plaintiff Brandie LaCasse owns a single-family home in Rhinebeck, New York

that she currently rents out to tenants. She owns five additional properties in New York State

that are also rented out to tenants.

        18.     Plaintiffs Mudan Shi and Feng Zhou (wife and husband) own a single-family

home in Staten Island, New York, which they currently rent out to tenants.

        19.     Plaintiff RSA is a New York City trade association representing the residential

housing industry. RSA has approximately 25,000 landlord and agent members, many of whom

are directly impacted by CEEFPA’s provisions.

        20.     Defendant Lawrence K. Marks is the Chief Administrative Judge of the Courts of

New York State. In that role, he directs New York’s Office of Court Administration and is

responsible for overseeing the operation and administration of New York’s courts, and for

implementing and administering CEEFPA Part A. By its express terms, CEEFPA Part A

requires New York courts to implement and administer the law’s Hardship Declaration

provisions, as well as its restrictions and procedural requirements for eviction proceedings:

    •   Under the statute, “[n]o court shall accept [an eviction petition] for filing” unless the
        landlord submits filings demonstrating compliance with CEEFPA’s Hardship Declaration
        requirements and stating that the tenant has not returned a Hardship Declaration or is
        subject to CEEFPA’s narrow nuisance exception (as described below). CEEFPA Part A
        § 5. Court personnel must determine whether the notice for any such eviction proceeding
        includes a copy of a Hardship Declaration in English and the tenant’s primary language
        (if not English) and, if not, “ensure that the hardship declaration is attached to such
        notice.” Id. The court must “seek confirmation” that the tenant has received the



                                                   10
       Hardship Declaration and has not submitted it, and where a tenant has not received the
       Hardship Declaration, the court must temporarily stay proceedings. Id.

   •   CEEFPA obligates the courts to hold hearings before issuing default judgments against
       tenants and to determine whether tenant behavior adjudged a nuisance before CEEFPA’s
       enactment has continued. Id. §§ 7, 9(2). Where an eviction warrant has already issued
       but not been executed, a court must stay its execution “at least until the court has held a
       status conference with the parties.” Id. § 8. And “[n]o court shall issue a warrant” of
       eviction unless it complies with the statute’s requirements. Id. § 8(c).

   •   The law also states that “[t]he office of court administration shall translate the hardship
       declaration” into Spanish and the next six most common languages in New York City and
       maintain those translated forms (and an English version) on its website. Id. § 10.
       Additionally, “[t]o the extent practicable, the office of court administration shall post and
       maintain on its website translations into such additional languages as the chief
       administrative judge shall deem appropriate . . . .” Id.

       21.    In furtherance of CEEFPA’s requirements, the Office of Court Administration has

issued Declaration Forms and mailed them to thousands of tenants with pending eviction cases.

It has also posted on its website a form Declaration Form, along with translations into numerous

languages. And Chief Administrative Judge Marks issued an administrative order, dated

December 30, 2020, directing the New York State courts to conduct residential eviction

proceedings in accordance with CEEFPA’s provisions. See Admin. Order of the Chief Admin.

Judge of the Courts, Order No. 340-20 (Dec. 30, 2020),

https://www.nycourts.gov/whatsnew/pdf/AO-340-20.pdf. The Chief Administrative Judge

maintains offices at 4 Empire State Plaza, Albany, New York 12223, and at 25 Beaver St., New

York, New York 10004. The Chief Administrative Judge is named in his official capacity.

       22.    Defendant Adrian H. Anderson is the Sheriff of Dutchess County, New York. In

that capacity, Anderson oversees the execution of eviction warrants in Dutchess County.

“[L]ocal sheriffs and law enforcement departments” are “charged with enforcing” CEEFPA. See

Press Release, Letitia James, New York Attorney General, Attorney General James Provides

Guidance to Law Enforcement Group on Evictions During COVID-19 Pandemic (Jan. 7, 2021),


                                                11
https://ag.ny.gov/press-release/2021/attorney-general-james-provides-guidance-law-

enforcement-group-evictions-during. CEEFPA provides that “[n]o officer to whom [a] warrant

[for eviction] is directed shall execute a warrant” that does not comply with CEEFPA’s Hardship

Declaration requirements. CEEFPA Part A § 8(d). Moreover, if a tenant provides a Hardship

Declaration to a law enforcement officer to whom an eviction warrant is directed, including

specifically a “sheriff of the county” in which the property is located, “the officer shall not

execute the warrant and shall return the hardship form to the court,” unless the court has found

the tenant to have substantially infringed on others’ use of the property or caused a substantial

safety hazard. Id. § 8(c), (e). Sheriff Anderson maintains an office at 108 Parker Avenue,

Poughkeepsie, New York 12601. Sheriff Anderson is named in his official capacity.

       23.     Defendant James Dzurenda is the Sheriff of Nassau County, New York. In that

capacity, Dzurenda oversees the execution of eviction warrants in Nassau County. “[L]ocal

sheriffs and law enforcement departments” are “charged with enforcing” CEEFPA. See Press

Release, supra ¶ 22. CEEFPA provides that “[n]o officer to whom [a] warrant [for eviction] is

directed shall execute a warrant” that does not comply with CEEFPA’s Hardship Declaration

requirements. Id. § 8(d). Moreover, if a tenant provides a Hardship Declaration to a law

enforcement officer to whom an eviction warrant is directed, including specifically a “sheriff of

the county” in which the property is located, “the officer shall not execute the warrant and shall

return the hardship form to the court,” unless the court has found the tenant to have substantially

infringed on others’ use of the property or caused a substantial safety hazard. Id. § 8(c), (e).

Sheriff Dzurenda maintains an office at 100 Carmen Avenue, East Meadow, New York 11554.

Sheriff Dzurenda is named in his official capacity.




                                                 12
       24.     Defendant Joseph Fucito is the Sheriff of New York City, New York. In that

capacity, Fucito oversees the execution of eviction warrants in New York City, including in

Staten Island and Brooklyn. “[L]ocal sheriffs and law enforcement departments” are “charged

with enforcing” CEEFPA. See Press Release, supra ¶ 22. CEEFPA provides that “[n]o officer

to whom [a] warrant [for eviction] is directed shall execute a warrant” that does not comply with

CEEFPA’s Hardship Declaration requirements. Id. § 8(d). Moreover, if a tenant provides a

Hardship Declaration to a law enforcement officer to whom an eviction warrant is directed,

including specifically a “sheriff of the county” in which the property is located, “the officer shall

not execute the warrant and shall return the hardship form to the court,” unless the court has

found the tenant to have substantially infringed on others’ use of the property or caused a

substantial safety hazard. Id. § 8(c), (e). Sheriff Fucito maintains an office at 66 John Street,

13th Floor, New York, New York 10038. Sheriff Fucito is named in his official capacity.

       25.     Defendant Margaret Garnett is the Commissioner of the New York City

Department of Investigation. As the leader of the Department of Investigation, Garnett oversees

residential evictions conducted by New York City marshals. “[L]ocal sheriffs and law

enforcement departments” are “charged with enforcing” CEEFPA. See Press Release, supra

¶ 22. CEEFPA provides that “[n]o officer to whom [a] warrant [for eviction] is directed shall

execute a warrant” that does not comply with CEEFPA’s Hardship Declaration requirements. Id.

§ 8(d). Moreover, if a tenant provides a Hardship Declaration to an officer to whom an eviction

warrant is directed, including specifically a “marshal of the city” in which the property is

located, “the officer shall not execute the warrant and shall return the hardship form to the

court,” unless the court has found the tenant to have substantially infringed on others’ use of the

property or caused a substantial safety hazard. Id. § 8(c), (e). Commissioner Garnett maintains




                                                 13
an office at 180 Maiden Lane, New York, NY 10038. Commissioner Garnett is named in her

official capacity.

        26.     Defendant Caroline Tang-Alejandro is Director, Bureau of City Marshals, for the

New York City Department of Investigation. In that capacity, Garnett oversees residential

evictions conducted by New York City marshals. “[L]ocal sheriffs and law enforcement

departments” are “charged with enforcing” CEEFPA. See Press Release, supra ¶ 22. CEEFPA

provides that “[n]o officer to whom [a] warrant [for eviction] is directed shall execute a warrant”

that does not comply with CEEFPA’s Hardship Declaration requirements. CEEFPA Part A

§ 8(d). If a tenant provides a Hardship Declaration to an officer to whom an eviction warrant is

directed, including specifically a “marshal of the city” in which the property is located, “the

officer shall not execute the warrant and shall return the hardship form to the court,” unless the

court has found the tenant to have substantially infringed on others’ use of the property or caused

a substantial safety hazard. Id. § 8(c), (e). Director Tang-Alejandro issued “guidance” on behalf

of the Department of Investigation, “following consultation with the Court,” instructing the New

York City Marshals regarding CEEFPA’s requirements. See Letter from Caroline Tang-

Alejandro, Director, Bureau of City Marshals (April 29, 2021),

https://www1.nyc.gov/assets/doi/Marshals/Advisement%20EEFP%20Act%204-29-

21%20(Final).pdf. Director Tang-Alejandro maintains an office at 180 Maiden Lane, New York,

NY 10038. Director Tang-Alejandro is named in her official capacity.

                                 JURISDICTION AND VENUE

        27.     This Court has subject matter jurisdiction over Plaintiffs’ constitutional claims

pursuant to 28 U.S.C. § 1331.

        28.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.


                                                 14
                                  FACTUAL ALLEGATIONS

I.     Eviction Proceedings Prior To The COVID-19 Pandemic

       29.      Prior to the COVID-19 pandemic, landlords were required to take a number of

steps under New York Real Property Actions and Proceedings Law to resolve matters with

tenants before initiating an eviction proceeding. Tenants could be evicted, upon appropriate

showings, in three principal instances: (1) when a tenant failed to pay the agreed-upon rent; (2)

when a tenant severely violated a lease provision (including creating a nuisance); or (3) when a

tenant stayed in the premises beyond the term of the lease (i.e. overstays). RPAPL § 711. Under

the pre-COVID-19 regime, property owners also had certainty that a stay of the issuance or

enforcement of an eviction warrant for unpaid rent would be granted only in certain defined

circumstances. Property owners knew, for example, that stays could be granted if they failed to

make repairs or failed to pay for utilities; but they also knew the stays could be lifted once

repairs were made or utilities were paid for and restored. RPAPL §§ 755–56 (applies in or

outside New York City).

       30.     Such defined parameters gave property owners predictability in their businesses

and lives while balancing tenants’ needs with accountability. Before COVID-19, it was also the

case that stays of up to six months could be granted when hold-over tenants of “dwelling” units

made an application in good faith that they could not secure a suitable alternative premises

despite reasonable efforts, and that the tenant or the tenant’s family would face extreme hardship

if the stay were not granted. RPAPL § 753. But even in these instances, landlords or other

petitioners had the opportunity to dispute a stay. See RPAPL § 753(3) (landlords can establish a

good faith desire to recover the unit in order to complete demolition and fulfill a new building

construction plan). Outside of New York City, landlords also knew that discretionary stays of




                                                 15
eviction warrants were also limited to instances such as when a defaulted tenant pays all back

rent, taxes, and other costs satisfactory to the court. RPAPL § 751(1).

II.    In March 2020, Governor Cuomo Ordered a Temporary Eviction Moratorium

       31.     On March 20, 2020, Governor Cuomo issued Executive Order No. 202.8, which

placed a 90-day blanket eviction moratorium over residential and commercial tenants. On May

7, 2020, via Executive Order No. 202.28, Governor Cuomo extended the eviction moratorium

until August 19, 2020; under this Executive Order, landlords were prohibited from moving to

evict any tenants whose default was caused by financial hardship “due to COVID-19.”

Executive Order No. 202.28 clarified that the moratorium barred property owners from initiating

an eviction proceeding or enforcing an eviction warrant during the effective period. Although

Executive Order No. 202.28 did not further define financial hardship, it directed landlords to

allow tenants’ security deposits to be used to pay rent that became due, but only upon the consent

of a tenant suffering financial hardship due to COVID-19. Once a tenant’s security deposit was

used to pay rent, the tenant was to replenish the deposit within ninety days with an amount

equivalent to only 1/12 of the monthly rent.

III.   In June 2020, The State Further Extended The Eviction Moratorium Via The
       Passage of the Tenant Safe Harbor Act

       32.     On June 30, 2020, the State enacted the Tenant Safe Harbor Act (“TSHA”), which

further extended the eviction moratorium over residential properties, and was twice extended by

Executive Orders 202.66 and 202.85 at the end of 2020. The TSHA places a prohibition on

evictions against non-paying residential tenants who raise a “financial hardship” defense during a

summary proceeding. Rather than relying on the tenant’s word alone, the TSHA gives landlords

recourse in court to challenge a tenant’s claim of financial hardship. Courts were instructed to

consider a number of factors such as the tenant’s income before and after COVID-19, liquid



                                                16
assets, and public welfare benefits. The TSHA’s eviction prohibition is set to expire once no part

of the county in which a tenant resides is shut down due to COVID-19 restrictions, 3 but the

inquiry it directs courts to undertake has now been limited by CEEFPA, as discussed below.

IV.      CEEFPA Extended And Expanded The “Temporary” Eviction Moratorium

         33.     Signed into law on December 28, 2020, CEEFPA immediately stayed for sixty

days all pending residential eviction proceedings, 4 even those that began on or before March 7,

2020. CEEFPA also mandates that property owners provide their tenants with a “Hardship

Declaration” prior to commencing or continuing any eviction proceedings. CEEFPA Part A §

1(4). The statute provides that if a tenant submits a Hardship Declaration, eviction

proceedings—both pending and new—are to be stayed. Prior to the CEEFPA Extension, that

stay would not expire until at least May 1, 2021 (and now, will not expire until at least August

31, 2021). Meanwhile, tenants seeking money judgments against landlords in summary

proceedings may continue to do so; no stay applies.

         34.     The Hardship Declaration consists of (1) a declaration form (the “Declaration

Form”) explaining that a completed, signed declaration will bar any eviction proceedings until

May 1, 2021 (now August 31, 2021); (2) a “pre-eviction notice”—which consists of “a list of all

not-for-profit legal service providers actively handling housing matters in the county where the


 3
      Ch. 127, § 1, 2020 N.Y. Laws (defining the covered period of the Act as being until “none of
      the provisions that closed or otherwise restricted public or private businesses or places of
      public accommodation, or required postponement or cancellation of all non-essential
      gatherings of individuals of any size” apply).
 4
      The statute defines an “eviction proceeding” as a either a summary proceeding to recover
      possession of real property under § 7 of NY Real Property Law, a judicial proceeding, or
      administrative proceeding to recover possession of real property. Landlords as well as
      individuals who are entitled to possession of property, such as a reversioner, purchaser, or
      receiver, are among a short list of individuals who may pursue a summary proceeding.
      RPAPL § 721. No fees or penalties beyond lost rent may be recovered in summary
      proceedings. RPAPL § 702.


                                                  17
subject premises are located,” prepared by the Office of Court Administration; and (3) a return

address for the Declaration Form. Id. § 3. CEEFPA compels property owners to provide tenants

with a Hardship Declaration “with every written rent demand for rent.” Id. In addition, any

property owner who seeks to initiate an eviction proceeding, resume a pending eviction

proceeding, or execute an issued eviction warrant for any reason (outside of a tenant-caused

nuisance) must first provide a Hardship Declaration to the tenant. See id. § 9.

        35.     While the Office of Court Administration is obligated to produce translated

Declaration Forms in “Spanish and the six most common languages in the City of New York,

after Spanish,” id. § 10, it is “the landlord’s responsibility to obtain a suitable translation of the

hardship declaration in the tenant’s primary language,” id. § 3, if the tenant’s “primary language”

is not one of the seven. CEEFPA contains no clause authorizing property owners to obtain

reimbursement for following this mandate. Nor does it free them from the anti-discrimination

laws that otherwise forbid landlords from asking their tenants information about their national

origin. Yet they must somehow determine their tenants’ “primary language,” engage a reliable

translation service to translate the Declaration Form if that language is anything other than the

languages translated by the State, and cover the cost of translation. In such cases, tenants will

naturally infer that landlords—not the State—prepared the forms.

        36.     The Declaration Form asks tenants to “select[]” one or both “option[s]” via

checking a box—either that they are “experiencing financial hardship . . . during the COVID-19

pandemic” or that “moving . . . would pose a significant health risk”—to qualify for a stay of

existing eviction proceedings or a suspension of new proceedings. CEEFPA Part A §§ 1, 3; see

also Ex. C (Hardship Declaration Form downloaded from New York Courts website),

https://www.nycourts.gov/Courts/nyc/SSI/images/corona/HardshipDeclaration.pdf.




                                                   18
        37.     A tenant need only “select[]” one of these two options, without explaining more,

to submit a valid Declaration Form. See id.; Ex. A. While the Declaration Form contains a

“notice” clause informing the tenant that he or she is “signing and submitting the form under

penalty of law,” CEEFPA Part A § 1(4), the form does not need to be signed under penalty of

perjury, and there is no requirement to attach corroborating documents to support the category

chosen. Cf., e.g., Ex. B § 4 (“If there is no pending eviction proceeding and a tenant provides a

hardship declaration to the landlord . . . there shall be no initiation of an eviction proceeding

against the tenant until at least August 31, 2021”); see also Ex. A § 4.

        38.     The Declaration Form lays out five possible grounds for meeting the financial

hardship option—that is, grounds on which the tenant can assert that he or she is “unable to pay

[his or her] rent or other financial obligation under the lease in full”: (1) a “significant loss of

household income,” (2) increasing “necessary out-of-pocket expenses related to performing

essential work or related to health impacts,” (3) “childcare [or other familial care] responsibilities

. . . negatively affect[ing]” the ability “to obtain meaningful employment” or causing “increased

[ ] necessary out-of-pocket expenses,” (4) “moving expenses and difficulty [the tenant has]

securing alternative housing,” or (5) a catch-all category of “[o]ther circumstances related to [ ]

COVID-19” that have “negatively affected” the tenant’s ability “to obtain meaningful

employment or earn income or have significantly reduced [the tenant’s] household income or

significantly increased [] expenses.” CEEFPA Part A § 1(4). Per the plain language of the

statute, embodied in the Declaration Form issued by the Office of Court Administration, tenants

are not required to identify the particular subcategory the tenant claims applies. Therefore,

property owners receiving completed Declaration Forms are not even informed of the specific

asserted justification for the tenant’s non-payment.




                                                  19
       39.     Tenants are instructed to return the Declaration Form to the property owner or, if

an eviction proceeding has already commenced, to the court.

       40.     Unless landlords like the Property-Owner Plaintiffs and RSA’s members file a

signed affidavit—this one under the penalty of perjury—with the court demonstrating that they

have delivered a copy of the Hardship Declaration to a tenant—including the “manner in which

the petitioner[-landlord] or the petitioner[-landlord]’s agent served a copy of the hardship

declaration” and whether it was served both “in English and the tenant’s primary language”—

and attest that they have not “received” a completed Declaration Form in response, no property

owner may commence an eviction proceeding. Id. § 5.

       41.     Though the law does not require confirmation or corroboration of the tenant’s

affirmations in a Declaration Form, property owners are unable to commence an eviction without

a two-step inquiry over their delivery of the Hardship Declaration. Once the court receives the

landlord’s affidavit in satisfaction of Part A § 5 it must first separately “determine whether a

copy of the hardship declaration” in the appropriate language(s) “is annexed to the served notice

of the petitioner” and, second, “seek confirmation on the record . . . that the [tenant] has

received” the Hardship Declaration and has not returned a completed Declaration Form to the

landlord, the landlord’s agent, or the court. Id. § 5(2). Upon receipt of a tenant’s Declaration

Form, courts are directed further to toll the commencement of any new proceedings until the

mortarium period expires. Id. § 4. Receipt of a completed Declaration Form effectively freezes

ongoing eviction proceedings and certain already-issued eviction warrants until that date.

       42.     Under CEEFPA, the submission of a Declaration Form with the financial hardship

option selected will create a “rebuttable presumption that the tenant is experiencing financial

hardship” under the TSHA, an executive order, or other state or local laws. CEEFPA Part A




                                                 20
§ 11. Accordingly, tenants may continue to avail themselves of this presumption in future

proceedings beyond the expiration of the moratorium. The law is silent on what type of

evidence, if any, would rebut the presumption, or in what manner or forum such evidence may

be submitted. This step by the State effectively eliminates what little opportunity landlords had

to check claims of financial hardship under the TSHA.

       43.     CEEFPA also vacates any default judgments authorizing an eviction in a

residential eviction matter prior to December 28, 2020. CEEFPA Part A § 7. The matters

underlying the vacated judgments can be restored to the court calendar for a new hearing solely

upon the tenant’s request, or else they will remain vacated. No new default judgments or

authorizations to enforce already issued eviction warrants can be issued before August 31, 2021

(following the CEEFPA Extension). Even if property owners wish to proceed, they must make a

motion with the court and participate in an initial hearing. Id. §§ 7, 8. But the reality remains

that only two exceptions change the outcome for landlords. The matter may only continue on

from an initial hearing to a summary proceeding, if the landlord can “establish” either that the

tenant is exhibiting behavior equivalent to a nuisance or that the tenant has failed to return a

Declaration Form after being provided with one by the landlord. Id. § 9. In all other instances,

the matter is stayed. Even if a judgment based on nuisance was awarded to a landlord prior to

December 28, 2020, courts are directed to hold another hearing to essentially redetermine

whether the tenant’s unreasonable behavior has persisted further. Id. § 9(2).

       44.     CEEFPA’s sole legal carve-out permits eviction proceedings for tenant behavior

constituting a nuisance. The nuisance standard requires establishing that the tenant

“substantially infringes on the use and enjoyment of other tenants or occupants or causes a

substantial safety hazard to others.” Id. The standard is similar to others in New York law




                                                 21
concerning real property. See N.Y.C. Admin. Code § 26-408 (describing eviction based on

tenant committing “nuisance” or “maliciously or by reason of gross negligence substantially

damaging the housing accommodation,” acting in a manner that interferes “substantially with the

comfort and safety of the landlord or of other tenants or occupants”); 9 N.Y.C.C.R.R. § 2524.3

(describing similar standard). 5

        45.     In reality, CEEFPA’s narrow nuisance exception provides landlords with virtually

no ability to evict nonpaying tenants. Reflecting that fact, upon information and belief, no

residential tenants in New York City have been evicted—including under the nuisance

exception—since CEEFPA was signed into law on December 28, 2020.

        46.     CEEFPA has effectively overridden the State’s existing real property law regime

with respect to residential tenancies and replaced it with vaguer substantive directives as well as

unconstitutional landlord obligations. In this inverse universe, all of a landlords’ active or

potential proceedings for unpaid rent are until August 31, at the earliest—over a year since the

first eviction restrictions were put in place.




 5
     CEEFPA, as signed on December 28, 2020, also provides that any eviction proceedings
     pending on or before the law’s December 28 effective date (or commenced within thirty days
     of that date) were automatically stayed “for at least sixty days, or to such later date that the
     chief administrative judge shall determine is necessary” to permit the courts time to
     implement CEEFPA’s requirements and tenants time to submit Hardship Declarations.
     CEEFPA Part A § 2. In Chrysafis I, Property-Owner Plaintiffs challenged this provision as
     violating the New York State Constitution’s requirement that the chief administrative judge
     only exercise delegated powers “with the advice and consent of the administrative board of
     the courts.” Chrysafis I, Dkt. 1 ¶¶ 93–99 (quoting N.Y. Const. art. VI, § 30). In response,
     the Attorney General asserted that this claim was moot because the 60-day deadline for the
     chief administrative judge to extend the automatic stay had expired without any extension.
     Chrysafis I, Dkt. 16 at 27. Accordingly, Plaintiffs do not assert a similar claim here, but
     reserve the right to challenge the judicial delegation provision should the chief administrative
     judge seek to extend CEEFPA’s automatic eviction stay.


                                                 22
V.     CEEFPA Permits Financial Hardship Declarations Based On Vague and Undefined
       Circumstances And Bars Landlords From Obtaining Review Of Such Claims

       47.     As described above, CEEFPA sets out a number of categories of financial

hardship that a tenant can claim, based on loss of household income, increases in out-of-pocket

expenses related to essential work or “health impacts,” loss of income or increased expenses

related to family care responsibilities, and moving difficulties and expenses. CEEFPA Part A

§ 4(1)–(4). These categories are vague and undefined. Exacerbating the problematic vagueness

of these categories, CEEFPA permits tenants to declare hardship based on an assertion that

“other circumstances related to the COVID-19 pandemic” “negatively affected [their] ability to

obtain meaningful employment or earn income,” “significantly reduced [their] household

income,” or “significantly increased [their] expenses.” Id. § 4(5). The law provides no

definitions whatsoever for any of these terms.

       48.     Compounding the issue, and in keeping with CEEFPA’s wholesale stripping of

owners’ rights and structural bar on court access, the law provides no mechanism for landlords to

determine in eviction proceedings—let alone contest—the reasons for a declaration of financial

hardship based on “other circumstances.”

       49.     Where a tenant submits a Declaration Form to the property owner, “there shall be

no initiation of an eviction proceeding against the tenant” until the moratorium period expires.

CEEFPA Part A § 4. To effectuate this prohibition, CEEFPA provides that “no court shall

accept for filing” any eviction petition or other filing unless a landlord files an affidavit under

penalty of perjury attesting that it (and its agents) have not received a Hardship Declaration or

that CEEFPA’s narrow nuisance exception applies. Id. § 5(1). Tenants, however, are not

required to sign Hardship Declarations under penalty of perjury (and instead sign them only

under “penalty of law,” whatever that means.) Similarly, an in-progress eviction proceeding is



                                                  23
automatically stayed upon filing of a Hardship Declaration until (now) at least August 31, 2021,

and where an eviction warrant has been issued it may not be executed until at least the same date.

Id. §§ 6, 8. Thus, while tenants sign their declarations under penalty of law, id. § 1(4), property

owners are for all practical purposes powerless to challenge in an eviction proceeding a tenant’s

representation that “other circumstances” apply, making the category ripe for abuse.

       50.     Each of the vague provision’s infirmities is aggravated by the fact that a tenant’s

submission of a Declaration Form creates a rebuttable presumption of financial hardship in

proceedings involving a defense under the TSHA, an executive order, or “any other local or state

law, order or regulation restricting the eviction of a tenant suffering from a financial hardship

during or due to COVID-19.” CEEFPA Part A § 11. CEEFPA provides no explanation for the

process or substantive standards by which the financial hardship presumption could be rebutted,

rendering the already ill-defined “other circumstances” category hopelessly vague as to the

covered proceedings. Unlike many of CEEFPA’s provisions, the rebuttable presumption

provision does not contain an end date and appears to continue even after the pandemic is over.

       51.     The contentless nature of the categories of hardship, the statute’s creation of an

ill-defined rebuttable presumption, and the lack of any mechanism to verify a tenant’s

submission are ripe for abuse and invite arbitrary application.

VI.    The Property-Owner Plaintiffs Challenge CEEFPA’s Constitutionality

       52. In response to CEEFPA’s enactment in December 2020, the Property-Owner

Plaintiffs filed suit in this District on February 24, 2021, challenging the statute’s

constitutionality and naming New York Attorney General Letitia James as the defendant. See

Chrysafis I. That suit challenged CEEFPA’s constitutionality on largely the same bases as in this

Complaint. The Property-Owner Plaintiffs filed a motion requesting a temporary restraining




                                                  24
order and preliminary injunction shortly after filing suit. The case was assigned to the late Judge

Sandra J. Feuerstein.

       53. After expedited briefing by the parties, Judge Feuerstein held a hearing on the

motion for a temporary restraining order and preliminary injunction on March 16.

       54. At the beginning of the hearing, Judge Feuerstein questioned counsel for AG James

regarding her argument in opposition to Plaintiffs’ motion that the AG was not a proper

defendant. Chrysafis I, Dkt. 29-1 at 5:12–6:8. While counsel for AG James was reluctant to

name who she believed would be a proper defendant, she stated: “I will say that the court system,

the New York State court system, is the entity that is enforcing the statute.” Id. at 7:2–5.

       55. Subsequently, the Court stated that CEEFPA’s requirement that landlords send

Hardship Declarations to tenants “puts an additional burden on the plaintiff[s],” and noted that

she was “not seeing why they should have the burden of notifying their tenants.” See id. at 10:4–

8. The Court further opined that “the government should be the one to approach these

individuals and give them an opportunity to explain why they should not be penalized for not

paying their rent or some other reason.” Id. at 10:9–14.

       56. The Court also stated that CEEFPA’s translation requirement is “somewhat

burdensome, to say the least” and observed that “there is no manner included that permits a

review of checking off a box without any explanation or documentation.” Id. at 10:15–20. The

Court further noted that the statute’s Hardship Declaration requirement “rel[ies] on a box to be

checked off without any explanation and very broad permission to stop paying rent, which is not

really focused and not specific.” Id. at 10:20–23.

       57. Finally, Judge Feuerstein questioned “why . . . the burden [is] entirely on the

landlord” rather than “the one seeking to be excused from their contractual liabilities . . . .” Id. at




                                                  25
11:7–11. Counsel for the Attorney General stated that the law was intended to achieve a “public

health goal” of “preventing mass evictions,” which “was crucial for the time being.” Id. at

11:12–12:4. The Court pressed the Attorney General’s counsel on “where we are now” and

whether CEEFPA would be renewed. Id. at 12:5–11. Counsel’s response was that, while an

extension would be up to the State legislature, “it appears that the concerns that brought about

the May 1 date”—namely, winter and the delay in the State’s distribution of federal rent-relief

funds—“will no longer be in play.” Id. at 12:12–25.

         58. At the end of the hearing, Judge Feuerstein ordered full briefing, in the form of a

motion to dismiss, on the Attorney General’s argument that she was not a proper defendant.

Accordingly, the Attorney General moved to dismiss the case on that sole basis. Chrysafis I,

Dkt. 27. In support of her motion, the Attorney General argued that CEEFPA is “administered

by the court system,” the statute’s “litigation-related procedural prerequisites” are “administered

in the first instance by court employees,” and the “remainder of CEEFPA Part A’s mandates

apply primarily to courts and law enforcement officers who execute eviction warrants.” Id. at

14–15.

         59. After Judge Feuerstein’s tragic death, the case was reassigned to Judge Joanna

Seybert on April 12. On April 14, Judge Seybert granted the Attorney General’s motion to

dismiss, concluding that the Court lacked subject matter jurisdiction because the Attorney

General was not a proper defendant. Chrysafis I, Dkt. 34. In its opinion, the Court agreed with

the Attorney General that “CEEFPA is administered by the New York court system” and that

certain of CEEFPA’s “litigation-related procedural prerequisites, as well as the ‘[p]rohibition on

initiation of eviction proceedings’ . . . are enforced by court employees . . . .” Id. at 26; see also




                                                  26
id. (“[T]he remainder of CEEFPA’s mandates apply primarily to courts and law enforcement

officers who execute eviction warrants . . . .”).

       60. The Court denied as moot Plaintiffs’ motion for preliminary relief and did not reach

the merits of the Property-Owner Plaintiffs’ constitutional challenge. Id. at 38 n.15.

VII.   CEEFPA Is Extended For At Least Four More Months, Exacerbating Its
       Unconstitutional Effects

       61.     On May 3, the New York legislature passed the CEEFPA Extension, which

Governor Cuomo signed into law on May 4.

       62.     The CEEFPA Extension retroactively extends the effective date of the CEEFPA

provisions expiring on May 1 “until at least” August 31, but otherwise leaves the law’s

provisions unchanged.

       63.     During the legislative debate regarding the CEEFPA Extension, some state

senators questioned the need to continue staying eviction proceedings entirely and expressed

significant concerns about, among other things, the vagueness and overbreadth of CEEFPA’s

Hardship Declaration provisions, abuse of those provisions by tenants not actually suffering

financial hardship, and the legislature’s failure to provide appropriate relief for small landlords.

Evidencing this significant disagreement, the CEEFPA Extension passed the Senate by a vote of

42 to 21 and the Assembly by a vote of 89 to 59 (with two abstentions).

       64.     Even before the passage of the CEEFPA Extension, the prior eviction moratoria

had pushed small property owners to “the verge of losing everything.” Jim Epstein, The Victims

of the Eviction Moratorium, REASON (Feb. 23, 2021), https://reason.com/video/2021/02/23/the-

victims-of-the-eviction-moratorium/. Many were already “cutting their losses and selling or on

the verge of foreclosure.” Caroline Spivack, The Other Side of Rent Debt: Five Small-Time

Landlords Who Are Struck, CURBED (Feb. 23, 2021), https://www.curbed.com/2021/02/new-



                                                    27
york-small-landlords-rent-debt.html. Others themselves faced eviction after they were unable to

pay their own rent because of lost income from nonpaying tenants. Jon Levine, NYC Landlord

Facing His Own Eviction as ‘Deadbeat’ Tenants Refuse to Pay Rent, NEW YORK POST (Jan. 2,

2021), https://nypost.com/2021/01/02/nyc-landlord-facing-his-own-eviction-as-tenants-refuse-to-

pay-rent/. Now, Plaintiffs and other property owners will be forced to suffer for “at least” four

more months (and likely far more, given that proceedings may only begin in September 2021)

because of CEEFPA’s extension.

       65.     CEEFPA’s disastrous impact on property owners is exacerbated by the fact that

New York’s housing courts are closed indefinitely to in-person hearings—despite the fact that

New York Chief Judge Janet DiFiore announced on April 19 that the State’s judges and court

staff will return to in-person work effective May 24. See Chief Judge Janet DiFiore, Message

from Chief Judge Janet DiFiore (Apr. 19, 2021),

https://www.nycourts.gov/whatsnew/pdf/April19-CJ-Message.pdf. Even if eviction proceedings

can actually resume after August 31, the backlog created by the courts’ closure and the various

eviction moratoria mean that property owners will be forced to wait an indefinite period before

they can actually remove nonpaying tenants.

       66.     Moreover, since CEEFPA’s original passage in December 2020, all adults in New

York have become eligible to receive COVID-19 vaccinations, and COVID-19 cases are in

decline. On May 3, in light of New York’s “tremendous progress” against COVID-19, Cuomo

announced a “major reopening” of New York State beginning May 19, including removal of

capacity restrictions for most businesses. Chris Sommerfeldt and Dennis Slattery, Cuomo Says

New York on Track for Major Reopening, Lifting of COVID Capacity Limits by Mid-May, N.Y.

DAILY NEWS (May 3, 2021), https://tinyurl.com/9esz4d4x.




                                                28
       67.      Despite these changes, the State is forcing property owners like the Property-

Owner Plaintiffs and RSA’s members to continue to bear the full burdens of the eviction

moratoria imposed at the beginning of the COVID-19 pandemic. While the rest of the State

begins to return to normalcy, landlords have been left behind, unable to even start (or restart) the

process of removing nonpaying, lease-violating, or holdover tenants from their properties “until

at least” August 31.

       68.      In passing the CEEFPA Extension, the State has made no attempt to tailor its

eviction prohibitions to reflect the strides New York has made in combatting the pandemic. It

has also made no effort to limit the moratorium to those tenants actually in need of relief due to

the effect of COVID-19, whether through documentation of hardship, income limitations or caps,

or otherwise.

       69.      The failure to tailor CEEFPA’s provisions is all the more glaring in light of the

fact that the State has now passed a budget allocating more than $2 billion in federal rent relief

for tenants behind on their rent, and that the State’s scheme for distribution of these rent relief

funds does contain its own more narrowly-tailored eviction protections and restrictions

applicable to landlords who receive payment out of those funds. See Susan Arbetter, Tenants

and Landlords, Still Waiting on Billions in Pandemic Funding, Have Many Unanswered

Questions, SPECTRUM NEWS (Apr. 28, 2021), https://spectrumlocalnews.com/nys/central-

ny/capital-tonight/2021/04/28/waiting-for-otda-. Under the State’s rent-relief scheme, a New

York tenant household is eligible for assistance—and accompanying protections against

eviction—if its income is at or below 80% of the area median household-adjusted income,

someone in the household is eligible for unemployment or has suffered a loss of income or

increase in costs related to COVID-19, and the household demonstrates a risk of homelessness or




                                                  29
housing instability. See 2021 Sess. Laws of N.Y. Ch. 56 (A. 3006-C), Part BB, Subpart A §§ 5,

8. Within that population, the State will prioritize relief for groups such as households with

median incomes at or below 50% of the area median income, certain currently unemployed

applicants, vulnerable populations, and tenants living in areas disproportionately impacted by the

pandemic. Id. The regime also includes application and documentation requirements for

determining eligibility. Id. §§ 6, 7. While the State’s rent-relief eviction restrictions may suffer

from their own legal defects, the fact that the State’s scheme prioritizes low-income tenants, the

unemployed, and other specific populations, employs income requirements or cut-offs, and links

stays of eviction to applications for rent relief funds, demonstrates that CEEFPA’s regime is

overbroad, insufficiently tailored, and unnecessary.

VIII. Plaintiffs Are Suffering Under CEEFPA’s Unconstitutional Regime

         70.    Plaintiffs have been harmed in the manner described above by virtue of

CEEFPA’s eviction moratorium provisions, which independently and cumulatively violate their

rights under the First Amendment’s Free Speech clause, the Fourteenth Amendment’s Due

Process clause, and the First Amendment’s Petition clause, as well as their New York State

Constitution corollaries. Each Plaintiff, moreover, is suffering under CEEFPA as follows.

         A.    Plaintiff Pantelis Chrysafis

         71.   Plaintiff Chrysafis purchased the single-family home he owns in Garden City,

New York, in 2015, to live in with his then-wife. After he and his wife separated, Chrysafis

decided to sell the property, but did not find a suitable buyer. Chrysafis identified what he

believed to be suitable tenants instead, and started renting it out for $5,000 per month. Chrysafis

was essentially breaking even after paying approximately $18,000 in property taxes, as well as

additional costs to maintain the property. Chrysafis now lives in Japan, where he has a newborn

child.


                                                 30
       72.     In early 2019, a few years into the tenancy, Chrysafis determined to try to sell the

property again, and he informed the tenants that they would have a number of months to find a

suitable, alternative place to live. The tenants—one of whom told Chrysafis that he makes

$200,000 a year—simply stopped paying rent as a result. In the spring of 2019, well before the

COVID-19 pandemic, Chrysafis was forced to hire an attorney to seek five months of back rent.

The parties temporarily settled, but his tenants failed to pay timely rent again in December 2019

and January 2020. In February 2020, Chrysafis obtained a judgment against his tenants as well

as a warrant of eviction ordering the tenants to vacate by April 1, 2020. Just days before

COVID-19-related shutdowns began, the tenants requested until the end of April to vacate, and

Chrysafis agreed.

       73.     Chrysafis’s tenants remain in the home because of the eviction moratoria. They

have not paid rent in nearly a year and half, totaling more than $80,000. Chrysafis has been

forced to borrow money from his elderly parents to stay afloat. His inability to collect rental

income, while still having significant costs of his own, has caused unending strife within his own

family. If it continues to be enforced, CEEFPA will extend the stay of Chrysafis’s eviction

proceedings against his tenants. Forcing Chrysafis to provide the Hardship Declaration to his

tenants will in essence invite his tenants to continue to refuse to pay rent. And his tenants will

certainly avail themselves of the vagueness of the Declaration Form to assert financial hardship.

But the timeline makes clear that his tenants’ failure to pay has nothing to do with COVID-19,

and Chrysafis will have absolutely no way to contest his tenants’ claims.

       B.      Plaintiff Betty S. Cohen

      74.      Plaintiff Cohen owns a one-unit co-op in Brooklyn, New York that she rent outs

to a tenant. Cohen is retired. The rental income from the co-op is her primary source of

financial support, together with social security payments.


                                                 31
       75.     Cohen has rented the co-op unit to a single tenant since 1995. The current rent is

$1,545 per month. Cohen is responsible for paying for the co-op maintenance fees, which she

ordinarily pays using the rental income. The tenant has a mixed history of cooperation when it

comes to the co-op fees and rent. Although the rent is due on the 15th of each month, he has

taken every opportunity to extend that deadline. In March 2020, the tenant did not pay rent.

Although Cohen agreed to allow him to pay it back the following month and waived the late

charge, the tenant never paid. Despite Cohen sending him a monthly statement of arrears and

notifying him of her desperate need for the rent, the tenant has now been living in the co-op rent-

free for nearly a year. The tenant has refused to communicate with Cohen about the unpaid rent

and does not respond to her messages at all.

       76.     Cohen sent a notice of late payment, and initiated a non-payment proceeding in

September 2020. But the series of eviction moratoria, including CEEFPA, have barred Cohen

from taking any meaningful action to evict the tenant, reclaim her property, or recoup unpaid

rent. The tenant’s annual lease expired in December 2020. On February 4, 2021, the tenant

submitted what purports to be a Declaration Form, checking the financial hardship box without

any further explanation or support. If the form is valid, Cohen will have no opportunity to

contest his submission or receive clarification as to which category of financial hardship he

claims applies. And the tenant’s submission of a Declaration Form will automatically stay her

case until August 31, 2021, despite his non-payment and the expiration of his lease. The tenant

currently owes Cohen approximately $21,630 in unpaid rent, and that amount will increase to

$23,175 as of May 15.

       77.     Still obligated to cover her own living and fixed monthly costs, Cohen has

resorted to asking friends to help support her. They have graciously sent her what they can. But




                                                32
if Cohen remains unable to evict the tenant and thereby barred from finding a tenant who will

pay rent, she will not be able to continue to pay her own financial expenses and may lose her

rental unit.

        C.     Plaintiff Brandie LaCasse

        78.    Plaintiff LaCasse is a military veteran, now retired after serving her country for

more than 23 years of active-duty service. She is a single mother who owns six properties in

New York, and she serves as the manager of each. She has a service-connected disability, which

has resulted in her being immunocompromised.

        79.    LaCasse decided to sell one of her properties, a single family house in Rhinebeck,

New York, in November 2020. Accordingly, she served the tenants with a notice of nonrenewal

pursuant to the terms of the lease. The tenants stopped paying rent in response. LaCasse is now

owed approximately $15,000 in unpaid rent and the tenants have refused to vacate the property

despite the fact that the lease’s term has concluded. LaCasse filed a holdover proceeding against

the tenants in December 2020, but it was dismissed because she had not provided a Hardship

Declaration to her tenants—even though CEEFPA was not yet in effect when she had filed suit.

Immediately thereafter, her tenants completed a Declaration Form, claiming financial hardship in

connection with their need for childcare. But there is no indication that the tenants’ childcare

situation has been affected by COVID-19, as one tenant continues to work while the other

continues to stay home, as they did pre-pandemic. The tenants have also violated numerous

terms of the lease, causing significant damage to the property and resulting in multiple police

calls in response to their conduct. Yet the mere submission of the Declaration Form—containing

claims that LaCasse has no way to rebut or challenge—has barred her from taking any action to

evict the tenants until August 2021.




                                                33
       80.     To make matters worse, because of a February 2021 personal dispute, LaCasse’s

fiancé has recently asked her and her daughter to move out of his home, in which they are

currently staying. Because LaCasse has mortgages on several of her properties, she has been

unable to secure a loan to purchase a different property for her own use. She hoped to personally

move into the Rhinebeck property—the only one of her properties in which the occupants’ lease

has expired—but the tenants still refuse to leave. As a result, LaCasse has been forced to remain

in her fiancé’s home despite his requests that she find a new place to live.

       81.     Tenants in LaCasse’s other properties now also believe they can refuse to pay rent

with impunity. In January 2021, tenants at a different property paid their rent late and told

LaCasse that she should consider herself lucky to receive any payments at all. They have

continued to pay their rent late since that time, and they told LaCasse that they do not have to

pay their rent because it is impossible for her to take them to court.

       82.     To make up for her lost rental income and cover her financial obligations,

LaCasse has been forced to take a new job, despite her immunocompromised status, increasing

her risk of getting infected with COVID-19. The eviction moratorium is literally compelling her

to risk her life in order to make ends meet. And she is no longer able to spend time with her

daughter because she has been forced to take this additional work. If LaCasse continues not to

be able to collect rent, she may have no choice but to take yet another job, which will only

increase the risk to her health and the possibility that she will get infected.

       D.      Plaintiffs Mudan Shi and Feng Zhou

       83.     Plaintiffs Shi and Zhou own a single-family home in Staten Island, New York.

The rental income from the house helps cover their own rent obligations for their leased family

home, which Shi and Zhou live in with their two young children and their three elderly parents.




                                                  34
       84.     Shi and Zhou were able to purchase the Staten Island home in 2014 after working

hard for many years and scrupulously saving. They lived in the house until 2018 when they

decided to rent it out. In August 2018, Shi and Zhou rented the house to a tenant, who agreed to

a two-year lease with a monthly rent of $2,400. The tenant paid rent from August 2018 through

March 2019, but in April 2019 the tenant paid only half the rent due. He has not paid any rent

since. Shi and Zhou are now owed $57,600 in back rent, and without the rental income from the

house they are financially strapped trying to keep up with the property taxes and water bills on

the house as well as their own rent of $2,200 per month. They commenced a nonpayment action

on October 31, 2019—well before the coronavirus pandemic. Although they obtained a

favorable judgment, the enforcement of that judgment has been stayed due to the eviction

moratoria.

       85.     In August 2020, when the lease was set to expire, Shi and Zhou asked the tenant

to leave the home so they could move in with their family and be relieved of their rent

obligations on the home they had been renting out. The tenant offered to vacate only if Shi and

Zhou gave him $10,000. Once Shi and Zhou agreed to a $6,000 payment, the tenant turned and

demanded the money before he moved out. Shi and Zhou did not feel comfortable paying under

this condition. They have been stuck in a Catch-22 ever since: unable to meet the monthly rent

obligations under their lease because they cannot obtain the supporting rental income from their

own tenant. Even though their tenant’s lease has expired and he has not paid rent for three

quarters of the term, Shi and Zhou cannot move their own family into the house they own.

       86.     CEEFPA’s continued enforcement would further extend the stay on the

enforcement of the judgment that Shi and Zhou won during their non-payment proceeding as

well as any future eviction proceeding, should they attempt to commence one. Forcing them to




                                                35
provide the Hardship Declaration to their tenants effectively invites the tenants to continue to

live in the property without paying rent. And their tenants will certainly avail themselves of the

vague hardship categories of the Declaration Form to assert hardship. The tenants’ failure to pay

is completely unrelated to COVID-19, yet Shi and Zhou would have no path forward to contest

their tenants’ claims.

       E.      Plaintiff Rent Stabilization Association

       87.     Many of Plaintiff RSA’s roughly 25,000 members are being crushed by

CEEFPA’s burdensome restrictions. They have reported that tenants across the State have

refused to pay rent, breached their leases, or overstayed their lease terms because of CEEFPA’s

eviction moratorium, and the owners have no redress. At the same time, owners are forced to

continue to cover the costs of carrying these properties even when they are not deriving any

income, and with the knowledge that, while rent is technically accruing while the moratorium is

in effect, it will be effectively impossible to collect once the moratorium is lifted. Tenants have

also signed Hardship Declarations even when they were not, as best as the property owners could

tell, suffering any financial hardship from the pandemic, and property owners have no way to

challenge those declarations, prosecute ongoing eviction cases, or file new cases. This is so even

when the tenants had failed to pay rent or breached their leases prior to the pandemic, and even

when the property owners had obtained judgments and warrants of eviction that predated the

pandemic. CEEFPA also forces property owners to send tenants Hardship Declarations and lists

of legal service providers to non-paying and paying tenants alike. And CEEFPA fails to provide

any opportunity for property owners to challenge tenants’ vague and discretionary assertions of

hardship while blocking their access to the courts for more than a year.




                                                 36
                      CEEFPA PART A IS INVALID IN ITS ENTIRETY

       88.       Since the unconstitutional Hardship Declaration is at the “core” of Part A of

CEEFPA and “interwoven inextricably through the entire regulatory scheme,” New York State

Superfund Coal. v. New York State Dept. of Envtl. Conservation, 75 N.Y.2d 88, 94 (1989),

CEEFPA Part A is invalid in its entirety. The Hardship Declaration is referenced at least 60

times throughout Part A, including in virtually every operative provision. It would be

“pragmatically impossible, as well as jurisprudentially unsound,” for the court to “attempt to

identify and excise” the Hardship Declaration, or the provisions in which it is referenced, while

“leaving the remainder of” CEEFPA Part A intact. Boreali v. Axelrod, 71 N.Y.2d 1, 14 (1987);

see also Nat’l Advert. Co. v. Town of Babylon, 900 F.2d 551, 557 (2d Cir. 1990) (finding

constitutional and unconstitutional provisions of town ordinance restricting commercial speech

were inextricably interwoven and that the unconstitutional portions therefore could not be

severed from constitutional portions).

                            FIRST CAUSE OF ACTION
  Compelled Speech – First Amendment of the U.S. Constitution and Article I, § 8 of the
                          N.Y. Constitution; 42 U.S.C. § 1983
                               (Against All Defendants)

       89.       Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       90.       The First Amendment’s Free Speech clause provides that “Congress shall make

no law . . . abridging the freedom of speech.” The New York Constitution (Art. I, § 8) similarly

guarantees “Freedom of speech” and mandates that “no law shall be passed to restrain or abridge

the liberty of speech.” Freedom of speech prohibits the government from telling people what

they must say.




                                                   37
       91.     Where a law compels speech that is noncommercial in nature, that law is assessed

under the Supreme Court’s strict scrutiny rubric.

       92.     Where strict scrutiny applies to a First Amendment claim, the exigent

circumstances of the pandemic do not permit courts to apply a less-demanding standard. See,

e.g., Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 68 (2020) (per curiam);

Agudath Israel of Am. v. Cuomo, 983 F.3d 620, 636 (2d Cir. 2020).

       93.     CEEFPA has deprived and will continue to deprive Plaintiffs of their First

Amendment free speech rights.

       94.     CEEFPA requires property owners, including the Property-Owner Plaintiffs and

RSA’s members, to provide a Hardship Declaration to their tenants—using language mandated

by the government—with every demand for rent, commencement of eviction proceeding, or

petition. That Hardship Declaration includes a Declaration Form, which provides check-the-box

options for the tenant to assert either that the tenant is “experiencing financial hardship” and

therefore “unable to pay” the rent owed, or that vacating the premises would pose a “significant

health risk.” CEEFPA Part A § 1(4). If a tenant’s “primary language” is one other than English,

“Spanish [or] the six most common languages in the city of New York,” property owners must

also obtain appropriate translations of the Declaration Form at their own expense. Id. §§ 3, 10.

By mandating that property owners supply this form to tenants—and arrange for the translation

of the form—CEEFPA compels Property-Owner Plaintiffs and RSA’s members to endorse and

adopt these government statements as their own, even though they may disagree with the Form’s

characterization of tenants’ financial hardship, ability to pay, or health risks, and even though

they disagree with the resulting eviction moratorium. As a result, the Property-Owner Plaintiffs

and RSA’s members “must represent as [their] own an opinion . . . that [they] might not




                                                 38
categorically hold.” All. for Open Soc’y Int’l, Inc. v. U.S. Agency for Int’l Dev., 651 F.3d 218,

237 (2d Cir. 2011), aff’d sub nom. Agency for Int'l Dev. v. All. for Open Soc’y Int’l, Inc., 570

U.S. 205 (2013).

        95.       In addition, CEEFPA requires the Property-Owner Plaintiffs and RSA’s members

to provide tenants with a “list” prepared by the Office of Court Administration “of all not-for-

profit legal service providers actively handling housing matters in the county where the subject

premises are located.” This requirement compels endorsement of the State’s selection of legal

service providers, including those that may be adverse to Plaintiffs or their interests. Property

owners have no discretion to omit an organization from the list, even if they disapprove of it or

its activities.

        96.       These pre-eviction Hardship Declaration notices are subject to strict scrutiny,

because they constitute noncommercial speech under both of the Supreme Court’s definitions of

such speech. First, the Declaration Forms do not “propose a commercial transaction.” PSEG

Long Island LLC v. Town of N. Hempstead, 158 F. Supp. 3d 149, 168 (E.D.N.Y. 2016). Instead,

they provide a list of legal service providers, inform tenants of potential legal options that are

potentially adverse to the property owners, and make contestable assertions about tenants’

alleged financial hardship and health risks. Second, the Hardship Declaration is not “related

solely to the economic interests of the speaker and its audience.” Cent. Hudson Gas & Elec.

Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557, 561 (1980). Instead, as noted, it makes

contestable assertions about tenants’ alleged financial hardship and health risks. Similarly, the

list of legal service providers “in no way relates to the services that [landlords] provide,” Nat’l

Inst. of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2372 (2018), and is therefore

unrelated to the economic interests of Plaintiffs.




                                                   39
       97.     The Hardship Declaration fails strict scrutiny, because it is not narrowly tailored

to the government’s interest of informing tenants about their legal rights. To that end, there is

clearly a less restrictive means available that does not burden the First Amendment rights of

Plaintiffs: The State can provide the notices to tenants directly. Indeed, not only is the

Declaration form currently available on the New York Court’s website, see

http://www.nycourts.gov/courts/nyc/SSI/images/corona/HardshipDeclaration.pdf, but, on

information and belief, the state’s Office of Court Administration has also mailed thousands of

Hardship Declarations to tenants whose property owners have moved to evict them. See Emma

Whitford, Major Takeaways From NY’s New Anti-Eviction Law, LAW360 (Jan. 8, 2021),

https://www.law360.com/articles/1342930/major-takeaways-from-ny-s-new-anti-eviction-law

(discussing “statewide mass mailing of hardship declarations to all tenants sued in eviction

cases”). Alternatively or additionally, the Government could conduct a public awareness

campaign to ensure that tenants are adequately informed about their options. The Government,

however, “chose to forego these alternatives in favor of a law that not only compels [Property-

Owner Plaintiffs and RSA’s members] to carry [its] specific message as if it were their own, but

also to bear the associated costs of doing so.” PSEG Long Island LLC v. Town of N. Hempstead,

158 F. Supp. 3d 149, 168 (E.D.N.Y. Feb. 3, 2016). Thus, CEEFPA violates Plaintiffs’ First

Amendment rights.

       98.     Even if the compelled speech were commercial, however, the pre-eviction

Hardship Declarations would fail the more deferential standard of review. Because of the ready

availability of alternatives, including those presently undertaken by the Government, CEEFPA

imposes requirements that are “unjustified or unduly burdensome.” Becerra, 138 S. Ct. at 2372.




                                                 40
       99.      Defendants are compelling Plaintiffs to speak in the manner set forth above—

including, for Chief Administrative Judge Marks, by implementing CEEFPA’s provisions

foreclosing Plaintiffs from commencing or prosecuting eviction proceedings or obtaining

warrants of eviction absent the tenant’s receipt of a Hardship Declaration, and, for the law

enforcement defendants, by implementing CEEFPA’s provisions foreclosing the execution of

warrants of eviction that do not comply with the Hardship Declaration requirements.

       100.     Acting under color of state law, Defendants have caused, and will continue to

cause, Plaintiffs to be deprived of their free speech rights guaranteed to them by the First

Amendment to the United States Constitution and its equivalent in the New York State

Constitution, both facially and as applied to them.

       101.     In the absence of declaratory and injunctive relief, property owners (including the

Property-Owner Plaintiffs and RSA’s members) will continue to be irreparably harmed and to be

subjected to this deprivation of rights.

                            SECOND CAUSE OF ACTION
Void for Vagueness – Fourteenth Amendment of the U.S. Constitution and Article I, § 6 of
                        the N.Y. Constitution; 42 U.S.C. § 1983
                               (Against All Defendants)

       102.     Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.

       103.     The Due Process clause of the Fourteenth Amendment to the United States

Constitution provides in part: “[N]or shall any State deprive any person of life, liberty, or

property, without due process of law.” The New York Constitution (Art. I, § 6) similarly directs:

“No person shall be deprived of life, liberty or property without due process of law.”

       104.     A law is unconstitutionally vague under procedural due process principles if it

“authorizes or encourages arbitrary and discriminatory enforcement,” by failing to provide any



                                                  41
“standard that can be objectively applied” to determine compliance, Cunney v. Bd. of Trustees of

Vill. of Grand View, 660 F.3d 612, 621-22 (2d Cir. 2011), or if it does not adequately inform

people of “what is required of them,” F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 253

(2012).

          105.   The Property-Owner Plaintiffs and RSA’s members have a legitimate property

interest, grounded in state law, in the property they own and in the right to retake possession of

that property pursuant to New York’s lawful eviction process.

          106.   CEEFPA’s hardship provision allowing tenants to claim “[s]ignificant loss of

household income,” “[i]ncrease in necessary out-of-pocket expenses,” and “other circumstances

related to the COVID-19 pandemic,” among other vague and undefined circumstances, violates

the procedural due process rights of the Property-Owner Plaintiffs and RSA’s members because

it fails to provide them fair notice of CEEFPA’s requirements, is so standardless as to provide for

arbitrary and discriminatory enforcement, invites unreviewable abuse by tenants, and deprives

them of any procedural opportunity to discern—let alone challenge—the reasoning for

Declaration Forms based on these undefined circumstances.

          107.   As described in the foregoing allegations, CEEFPA’s failure to define phrases

including but not limited to “other circumstances,” “meaningful employment,” “significantly

increase,” and “significantly reduce” renders the “other circumstances” financial hardship

category essentially meaningless, robbing landlord owners of fair notice of when a tenant is

eligible to avoid eviction. Tenants’ ability to submit a valid Declaration Form without even

specifying the “financial hardship” category they believe applies keeps landlords in the dark

about what precisely they are rebutting. The lack of any evidentiary obligations for tenants and

fair notice to landlords makes the Declaration Forms ripe for abuse. The same is true for the




                                                 42
financial hardship categories of “[s]ignificant loss of household income” and “[i]ncrease in

necessary out-of-pocket expenses” relating to “essential work” or “related health impacts” during

the COVID-19 pandemic, as well as that childcare responsibilities or responsibilities to care for

an elderly, disabled, or sick family member during the COVID-19 pandemic have “negatively

affected” the tenant’s or household member’s ability to obtain “meaningful employment” or

“earn income” or increased their “necessary out-of-pocket expenses,” that “[m]oving expenses

and difficulty . . . securing alternative housing make it a hardship . . . to relocate to another

residence during the COVID-19 pandemic.” That vacating the premises and moving would

“pose a significant health risk” is equally as vague. None of these terms is defined, and all are

hopelessly vague.

        108.    Because the law provides landlords with no notice about what circumstances

prohibit them from evicting tenants, it essentially delegates the authority to determine the scope

of CEEFPA to tenants themselves. That flies in the face of due process principles, which require

“that regulated parties . . . know what is required of them so they may act accordingly.” F.C.C.

v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012).

        109.    Likewise, the contentless nature of these categories will result in arbitrary and

discriminatory enforcement, as they provide no standards to guide their application. The

arbitrary nature of the financial hardship categories is compounded by its creation of a rebuttable

presumption of financial hardship in proceedings involving a defense under the TSHA, an

executive order, or “any other local or state law, order or regulation restricting the eviction of a

tenant suffering from a financial hardship during or due to COVID-19,” as CEEFPA is silent on

how the presumption may be rebutted. And if property owners make what law enforcement

officials decide, in their unfettered discretion, are false statements about the tenant in their signed




                                                  43
affidavit to the court seeking to rebut the vague assertions of the Hardship Declaration, property

owners could face perjury charges with up to a $5,000 fine and three to five years of jail time.

N.Y. Penal Law § 210, et. seq.

       110.     Defendants are depriving Plaintiffs of their property rights by means of a

constitutionally violative Hardship Declaration—including, for Chief Administrative Judge

Marks, by implementing CEEFPA’s provisions foreclosing Plaintiffs from commencing or

prosecuting eviction proceedings or obtaining warrants of eviction absent the tenant’s receipt of

a Hardship Declaration, and, for the law enforcement defendants, by implementing CEEFPA’s

provisions foreclosing the execution of warrants of eviction that do not comply with the

Hardship Declaration requirements.

       111.     Acting under color of state law, Defendants have caused, and will continue to

cause, property owners (including the Property-Owner Plaintiffs and RSA’s members) to be

deprived of their property without due process, both facially and as applied to them, in violation

of their due process rights under the Fourteenth Amendment.

       112.     In the absence of declaratory and injunctive relief, property owners (including the

Property-Owner Plaintiffs and RSA’s members) will continue to be irreparably harmed and to be

subjected to this deprivation of rights guaranteed to them by the United States Constitution and

the New York State Constitution.

                            THIRD CAUSE OF ACTION
  Due Process – Fourteenth Amendment of the U.S. Constitution and Article I, § 6 of the
                          N.Y. Constitution; 42 U.S.C. § 1983
                               (Against All Defendants)

       113.     Plaintiffs repeat and reallege the allegations set forth above as though fully set

forth herein.




                                                  44
       114.    The Due Process clause of the Fourteenth Amendment to the United States

Constitution provides in part: “[N]or shall any State deprive any person of life, liberty, or

property, without due process of law.” The New York Constitution (Art. I, § 6) similarly directs:

“No person shall be deprived of life, liberty or property without due process of law.”

       115.    Property-Owner Plaintiffs and RSA’s members have a legitimate property

interest, grounded in state law, in the property they own and in the right to retake possession of

that property pursuant to New York’s lawful eviction process.

       116.    CEEFPA deprives property owners, including the Property-Owner Plaintiffs and

RSA’s members, of their procedural due process right to “be heard at a meaningful time and in a

meaningful manner” with respect to a tenants’ Declaration Forms, whether premised on claimed

financial hardship or purported health risks associated with relocation. Matthews v. Eldridge,

424 U.S. 319, 335 (1976). Once a tenant completes a Declaration Form—which tenants are not

required to sign under penalty of perjury (and instead only under “penalty of law,” whatever that

means)—a pending eviction proceeding is automatically stayed until at least August 31. Where

an eviction warrant has been issued but not yet executed, execution is automatically stayed until

at least that date. And if a property owner has not yet initiated an eviction proceeding, it may not

do so during the same period. This inability to contest or obtain any review of tenants’

Declaration Forms deprives Property-Owner Plaintiffs and RSA’s members of their procedural

due process rights—a violation made particularly severe in light of CEEFPA’s vagueness and

significant potential for abuse.

       117.    Under due process principles, “[e]ven a brief and provisional deprivation of

property pending judgment is of constitutional importance.” Spinelli v. City of New York, 579

F.3d 160, 174 (2d Cir. 2009) (citation omitted).




                                                   45
       118.    Moreover, even assuming that CEEFPA’s original May expiration date was of

any legal relevance in the due process analysis, the law has now been extended for “at least”

another four months, until August 31, 2021, with no end in sight.

       119.    Compounding the harms caused by CEEFPA’s indefinite deprivation of property

owners’ (and Plaintiffs’) rights, CEEFPA and previous eviction moratoria have already impeded

property owners from evicting tenants for over a year.

       120.    Defendants are depriving Plaintiffs of their property rights without providing an

adequate procedural remedy—including, for Chief Administrative Judge Marks, by

implementing CEEFPA’s provisions foreclosing Plaintiffs from commencing or prosecuting

eviction proceedings or obtaining warrants of eviction upon the mere submission of a Hardship

Declaration, and, for the law enforcement defendants, by implementing CEEFPA’s provisions

foreclosing the execution of warrants of eviction upon the receipt of a Hardship Declaration.

       121.    Acting under color of state law, Defendants have caused, and will continue to

cause, the Property-Owner Plaintiffs and RSA’s members to be deprived of their property

without due process, both facially and as applied to them, in violation of their procedural due

process rights under the Fourteenth Amendment.

       122.    In the absence of declaratory and injunctive relief, property owners (including the

Property-Owner Plaintiffs and RSA’s members) will continue to be irreparably harmed and to be

subjected to this deprivation of rights guaranteed to them by the United States Constitution and

the New York State Constitution.

                             FOURTH CAUSE OF ACTION
Right to Petition – First Amendment of the U.S. Constitution and Article I, § 9 of the N.Y.
                              Constitution; 42 U.S.C. § 1983
                       (Against Chief Administrative Judge Marks)

       123.    Plaintiffs repeat and reallege the allegations set forth above as though fully set



                                                 46
forth herein.

       124.     The Petition clause of the First Amendment of the United States Constitution

provides that “Congress shall make no law . . . abridging . . . the right of the people to petition

the Government for a redress of grievances.” The New York Constitution (Art. I, § 9) similarly

guarantees the “Right to assemble and petition,” and mandates that “[n]o law shall be passed

abridging the rights of the people . . . to petition the government, or any department thereof.”

       125.     “[T]he right of access to the courts is an aspect of the First Amendment right to

petition the Government for redress of grievances.” Bill Johnson’s Rests., Inc. v. N.L.R.B., 461

U.S. 731, 741 (1983).

       126.     Because CEEFPA completely bars a class of property owners, including the

Property-Owner Plaintiffs and RSA’s members, from exercising their rights to file and prosecute

eviction petitions with New York courts until at least August 31, 2021—specifically, all property

owners who have received, or whose tenants have submitted, a completed Declaration Form—it

violates their rights under the Petition clause.

       127.     Even assuming that CEEFPA’s original May expiration date was of any legal

relevance in the right to petition analysis, the law has now been extended for “at least” another

four months, until August 31, 2021, with no end in sight.

       128.     Defendant is depriving Plaintiffs of their access to the courts by implementing

CEEFPA’s provisions foreclosing Plaintiffs from commencing or prosecuting eviction

proceedings upon the submission of a Hardship Declaration, and by otherwise implementing

CEEFPA in a manner that prevents them from commencing or prosecuting nonpayment,

holdover, ejectment, or related actions.




                                                   47
       129.    Acting under color of state law, Defendant has caused, and will continue to cause,

Plaintiffs to be deprived of rights of access to the courts and to the petition the government

guaranteed to them by the First Amendment to the United States Constitution (as well as its New

York state corollary), both facially and as applied to them.

       130.    In the absence of declaratory and injunctive relief, property owners (including the

Property-Owner Plaintiffs and RSA’s members) will continue to be irreparably harmed and to be

subjected to this deprivation of rights.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment against Defendants as follows:

       1)      A declaration that Part A of CEEFPA is facially unconstitutional in its entirety

               under the First and Fourteenth Amendments to the United States Constitution and

               under Article I, §§ 6, 8 & 9 of the New York Constitution;

       2)      In the alternative, a declaration that each of the challenged portions and

               provisions of Part A of CEEFPA are facially unconstitutional under the First and

               Fourteenth Amendments to the United States Constitution and under Article I,

               §§ 6, 8 & 9 of the New York Constitution;

       3)      A declaration that Part A of CEEFPA is unconstitutional in its entirety as applied

               to Plaintiffs, or that each of the challenged portions and provisions of Part A of

               CEEFPA are unconstitutional as applied to Plaintiffs;

       4)      A preliminary injunction and permanent injunction enjoining Defendants from

               implementing or enforcing Part A of CEEFPA, or, in the alternative, of

               implementing or enforcing each of its challenged portions and provisions, both

               facially and as applied to Plaintiffs;




                                                 48
        5)      An award of fees, costs, expenses, and disbursements, including attorneys’ fees

                and costs to which Plaintiffs are entitled pursuant to 42 U.S.C. § 1988; and

        6)      Such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury in this

action of all issues so triable.


Dated: New York, New York
       May 6, 2021
                                                      GIBSON, DUNN & CRUTCHER LLP

                                                      By: /s/ Randy M. Mastro
                                                          Randy M. Mastro
                                                          Akiva Shapiro

                                                         200 Park Avenue, 47th Floor
                                                         New York, NY 10166-0193
                                                         Telephone: (212) 351-4000
                                                         RMastro@gibsondunn.com
                                                         AShapiro@gibsondunn.com

                                                         Attorneys for Plaintiffs




                                                49
